Case 6:18-cv-00084-GAP-DCI Document 100 Filed 01/24/19 Page 1 of 20 PageID 1326




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                               ORLANDO DIVISION
 DONALD A. PETERSON and LORI
 HILDMEYER,

                       Plaintiffs,

 v.                                                            Case No: 6:18-cv-84-Orl-31DCI

 PNC BANK, N.A.,

                       Defendant.


                              REPORT AND RECOMMENDATION
        This cause comes before the Court for consideration following oral argument on the

 following motion:

        MOTION:        MOTION TO DISQUALIFY PLAINTIFFS’ COUNSEL
                       AND FOR SANCTIONS AGAINST PLAINTIFFS’
                       COUNSEL (Doc. 76)

        FILED:         October 4, 2018



        THEREON it is RECOMMENDED that the motion be GRANTED in part.

        I.     Introduction

        While the background of this matter may be fairly lengthy, the issue at hand is

 straightforward, and Plaintiffs’ counsel’s conduct is inexcusable. Defendant produced discovery

 materials to Plaintiffs and, in doing so, made an inadvertent disclosure of unredacted materials

 over which Defendant intended to assert privilege. Plaintiffs’ counsel, recognizing that the

 materials may contain attorney-client privileged communications, immediately informed

 Defendant of the potential inadvertent disclosure. In email communications with Defendant’s
Case 6:18-cv-00084-GAP-DCI Document 100 Filed 01/24/19 Page 2 of 20 PageID 1327



 counsel, Plaintiffs’ counsel promised to sequester the materials, although Plaintiffs disputed

 whether the materials were actually privileged. This matter came to the Court’s attention and, at

 a hearing, the Court discussed the procedure the Court would utilize to determine the question of

 privilege as to the sequestered materials and provided a deadline for Defendant to file a motion for

 protective order. At that same hearing, Plaintiffs’ counsel assured the Court that the materials

 would remain sequestered until the Court determined the issue of privilege. But then, inexplicably,

 Plaintiffs’ counsel used the sequestered materials in filing the Amended Complaint; a fact now

 undisputed but initially unrealized by Defendant or the Court and then denied by Plaintiffs once

 discovered.

        When Defendant properly moved for a protective order – arguing explicitly that the

 sequestered materials were privileged – it did not realize Plaintiffs’ counsel’s transgression. And

 when Plaintiffs’ counsel failed to respond to that motion (despite an extension of Plaintiffs’

 deadline to respond), the Court granted the motion for protective order as unopposed and directed

 Plaintiffs’ counsel to destroy the sequestered materials – again, not realizing that Plaintiffs had

 already used those materials in a public filing. The Court’s order that Plaintiffs’ counsel destroy

 the sequestered materials should have ended the matter. But Defendant eventually became aware

 of the use of the sequestered materials and filed a motion for disqualification and for sanctions

 against Plaintiffs’ counsel; the awareness possibly due to Plaintiffs’ counsel in this case sharing

 the information contained within the sequestered materials with Plaintiffs’ attorney in the

 underlying state court foreclosure action, where that attorney referenced the information contained

 within the sequestered materials. Doc. 76 (the Motion).

        In Plaintiffs’ response to the Motion, Plaintiffs’ counsel repeatedly denied the “specious”

 allegation that Plaintiffs’ counsel used the sequestered materials in the Amended Complaint. But




                                                -2-
Case 6:18-cv-00084-GAP-DCI Document 100 Filed 01/24/19 Page 3 of 20 PageID 1328



 at the hearing on the Motion, Plaintiffs’ counsel explicitly admitted using the sequestered

 materials in drafting the Amended Complaint, flatly refuting the assertions in the very response

 to the Motion; although the attorney who may be personally at fault failed to appear at the hearing.

         The undersigned is hard-pressed to envision a more clear-cut violation of Federal Rule of

 Civil Procedure 26(b)(5)(B), which violation has been compounded by Plaintiffs’ counsel’s

 representations to the Court and opposing counsel. Accordingly, for the reasons stated in this

 Report, it is respectfully recommended that certain of Plaintiffs’ counsel be disqualified, the

 portions of the Amended Complaint derived from the sequestered materials be stricken, and certain

 of Plaintiffs’ counsel bear the cost of the litigation related to this matter.

         II.     Procedural and Factual Background

         In March 2014, Defendant initiated a state court foreclosure action concerning Plaintiffs’

 residence in circuit court in Seminole County, Florida. That action remains pending.

         On January 17, 2017, Plaintiffs filed this federal action against Defendant, invoking this

 Court’s federal question and supplementary jurisdiction by raising a claim pursuant to the Real

 Estate Settlement Procedures Act (RESPA) (Count VI) and five state law claims (Counts I through

 V). Doc. 1. All the claims are related to allegations that the aforementioned state court foreclosure

 action is wrongful.

         Discovery commenced, and, on May 29, 2018, Defendant served a supplemental

 production to Plaintiffs in response to Plaintiffs’ first set of discovery. That supplemental

 production included an unredacted copy of Defendant’s Loan Activity Notes (also referred to in

 this Report as the “sequestered materials”).

         On May 31, 2018, Plaintiffs’ counsel, Attorney Darren Newhart of the Consumer Law

 Organization, P.A. (CLO), emailed Defendant’s counsel and stated that the newest production, i.e.




                                                   -3-
Case 6:18-cv-00084-GAP-DCI Document 100 Filed 01/24/19 Page 4 of 20 PageID 1329



 the Loan Activity Notes, may contain an inadvertent production of attorney-client privileged

 material. Specifically, Mr. Newhart stated as follows:

        Good afternoon. While reviewing Defendant’s supplemental production, it appears
        there may have been an inadvertent disclosure of attorney/client privilege material,
        although no privilege log was filed with the production. I know you e-mailed me
        last Friday and indicated you were reviewing the documents for attorney/client
        privilege material, but I just want to err on the side of caution before proceeding.
        Please review and let me know if any information is attorney/client privileged.

 Doc. 68-1. Other of Plaintiffs’ counsel were on this email, including Attorneys J. Dennis Card, Jr.

 of CLO and Jordan A. Shaw of Zebersky & Payne, LLP.

        Within an hour on that same date, Defendant’s counsel explained to Mr. Newhart that there

 was a technical error on Defendant’s end concerning the production, requested that the Loan

 Activity Notes sent to Plaintiffs be destroyed, and stated that the “correct” (i.e. redacted)

 documents would be immediately forwarded to Plaintiffs. Id. On June 1, 2018, Plaintiffs counsel

 received a hard copy of the redacted Loan Activity Notes via FedEx, along with another request

 for Plaintiffs to destroy the inadvertently produced unredacted Loan Activity Notes. Doc. 68-2.

        On June 1, 2018, the parties held two telephone calls and exchanged several emails

 concerning the inadvertent production. See, e.g., Docs. 88-3 through 88-7. In sum, Plaintiffs’

 counsel refused to destroy the unredacted Loan Activity Notes, asserted that privilege had been

 waived through the inadvertent disclosure, and intended to raise the matter with the Court. See id.

 But most importantly, Attorney Newhart made the following promise that, pursuant to Federal

 Rule of Civil Procedure 26(b)(5)(B), he had and would continue to sequester the unredacted Loan

 Activity Notes pending a determination by the Court as to Defendant’s claims of privilege:

        Good morning. Plaintiffs will be filing a motion under Rule 26 and Local Rule 1.09
        asking the Court to perform an in camera review of certain entries in the servicing
        log to determine if the information is privileged or protected, and whether that
        privilege or protection was waived. It is our position that certain entries in the
        servicing log are not covered by any privilege or protection. As required under




                                                -4-
Case 6:18-cv-00084-GAP-DCI Document 100 Filed 01/24/19 Page 5 of 20 PageID 1330



        Rule 26, the information was sequestered until the Court makes the
        determination. . . .

 Doc. 88-4 at 4 (emphasis added).

        Over the next few days, Defendant provided a privilege log to go with the redacted Loan

 Activity Notes and Plaintiffs took issue with the sufficiency of that privilege log. On June 5, 2018,

 this culminated in Plaintiffs filing a motion for leave to file the sequestered materials under seal

 so that the Court could conduct an in camera review pursuant to Rule 26(b)(5)(B). Doc. 43 (the

 Motion to Seal). In the Motion to Seal, Plaintiffs explicitly requested “the Court to review certain

 information to confirm that it is not subject to attorney-client privilege or work-product protection.

 Federal Rule of Civil Procedure 26(b)(5)(B) applies because the information was inadvertently

 produced to Plaintiffs’ counsel, Consumer Law Organization, P.A., in unredacted form.” Id. at 1.

 In the Motion to Seal, Plaintiffs’ counsel explained that during a review of the unredacted Loan

 Activity Notes on May 31, 2018, counsel “felt that the entries may contain some privileged or

 protected information” so they alerted Defendant to the potential inadvertent disclosure and

 “sequestered the unredacted information pending the Court’s review.” Id. at 3-5.

        On June 12, 2018, the Court held a hearing on an unrelated motion to quash a subpoena.

 Doc. 47. Mr. Newhart appeared at that hearing for Plaintiffs. Following the Court’s determination

 of the motion to quash, the parties raised the issue of the Motion to Seal. Doc. 54 at 21-26.     Mr.

 Newhart presciently expressed concern that a motion to disqualify may be filed against him some

 time in the future due to an “informational advantage” he may have obtained from reviewing the

 sequestered materials, and concluded by explaining his purpose in filing the Motion to Seal:

        One, in that the defendants don't want to further give away privilege. And, two, you
        know, myself, we don't want to -- I don't want to have an issue where later on down
        the line a motion to disqualify is filed because, you know, something was seen or
        wasn't seen or whatever, you know, whatever it may be.




                                                 -5-
Case 6:18-cv-00084-GAP-DCI Document 100 Filed 01/24/19 Page 6 of 20 PageID 1331



           And so that's the reason that we're operating under Rule 26 and why we tried to file
           it as quickly as possible.

 Id. at 23-24.1      The Court then discussed with the parties that the materials would remain

 sequestered, the parties should confer further concerning their dispute, and, barring a resolution,

 the Court would deny the Motion to Seal and direct the parties to further brief the issue of the

 applicability of privilege to the sequestered materials. Id. at 24-26. Thus, on June 19, 2018, the

 Court entered an order denying the Motion to Seal and directing as follows:

           On or before June 26, 2018, Defendant shall provide to Plaintiff a privilege log that
           fully complies with the undersigned’s standing order regarding the procedure for
           the assertion of privilege (the Standing Order). Then, on or before July 3, 2018, the
           parties shall confer in a good faith effort to resolve the dispute without the need for
           court intervention. See Fed. R. Civ. P. 26(c)(1); Local Rule 3.01(g). Finally, on or
           before July 17, 2018, Defendant, to the extent necessary, shall file a motion for
           protective order in accordance with the undersigned’s Standing Order.

 Doc. 51.

           On July 5, 2018, the Court held a hearing on an unrelated motion to compel. Docs. 44; 62.

 At that hearing, Mr. Newhart appeared for Plaintiffs.

           On July 12, 2018, Plaintiffs filed an Amended Complaint. Doc. 65. Among other new

 allegations – and particularly relevant to the Motion before the Court – the Amended Complaint

 contained paragraph 157, which read as follows: “Unsurprisingly, on or about February 4, 2016,

 PNC’s research revealed that the Petersons never defaulted under the Mortgage.” Id. at 22.

           On July 20, 2018 (having received a brief extension), Defendant filed its Motion for

 Protective Order, seeking, among other relief, destruction of the sequestered materials. Doc. 68.

 In particular, a document within the sequestered materials with Bates number PETERSON0365

 had become a focus of the parties during the conferral process, with Defendant asserting privilege




 1
     In the transcript, this portion is erroneously attributed to Defendant’s counsel.



                                                    -6-
Case 6:18-cv-00084-GAP-DCI Document 100 Filed 01/24/19 Page 7 of 20 PageID 1332



 over that document and Plaintiffs disputing that claim of privilege. In addition, Defendant attached

 to the Motion for Protective Order an affidavit from Sarah Greggerson, an officer of Defendant.

 Doc. 68-5 (the Greggerson Affidavit). According to Ms. Greggerson, Defendant maintained Loan

 Activity Notes in the course of its business, including in relation to the loan at issue in this

 litigation, and certain of the sequestered materials (identified by Bates number) included Loan

 Activity Notes that documented communications between Defendant and outside law firms

 retained to represent Defendant concerning the litigation surrounding Plaintiffs’ loan, which

 communications Ms. Greggerson described as follows:

        14.      I have reviewed the Loan Activity Notes produced by PNC in this litigation,
        Bates Stamped PETERSON023 - PETERSON0555. Each of the redacted entries
        are: (1) direct communication from outside counsel related to litigation; (2) a copy
        and paste of communication received from outside counsel related to litigation; (3)
        a summarization of communication to and/or from outside counsel related to
        litigation; and/or (4) research prepared for outside counsel in the course of legal
        representation or in preparation of litigation.

        15.    For example, the information contained in the single redacted entry on
        PETERSON0365 was received via e-mail by PNC from its counsel, McGlinchey
        Stafford, on or about January 29, 2016. This e-mail correspondence received from
        McGlinchey Stafford, which reflect the impressions of PNC's counsel and status of
        the ongoing foreclosure litigation, was directly copied and pasted into MSP by the
        Default Litigation Clerk, Tina Adams a/k/a Tina Preston shortly after receipt of
        same.

 Doc. 68-5 at 3. In the Motion for Protective Order, Defendant squarely argued that the sequestered

 materials were subject to both the attorney-client and work-product privileges. Doc. 68 at 8-12.

        On August 1, 2018, Plaintiffs filed a timely and unopposed motion for an extension of time

 to respond to the Motion for Protective Order, and the Court granted the requested extension.

 Docs. 71; 72. But Plaintiffs never responded to the Motion for Protective Order, so that motion

 became unopposed. See Local Rule 3.01(b); Doc. 16 (the CMSO) at 5.




                                                -7-
Case 6:18-cv-00084-GAP-DCI Document 100 Filed 01/24/19 Page 8 of 20 PageID 1333



        Thus, on August 9, 2018, the Court entered an Order granting in part the Motion for

 Protective Order. Doc. 74. In particular, the Court found that Defendant had not waived privilege

 by inadvertently disclosing the sequestered materials and directed Plaintiffs to destroy the

 sequestered materials, but “deem[ed] it unnecessary to rule on the applicability of the privilege as

 to each of the documents at issue.” Id. at 2. Given the foregoing history of this litigation, the

 Court believed it was directing Plaintiffs to destroy documents that Plaintiffs had sequestered

 immediately upon receipt, so there was no need to also decide whether the documents were

 privileged.

        On October 4, 2018, Defendant filed the Motion to Disqualify that is now before the Court.

 Doc. 76 (the Motion).      In the Motion, Defendant asserts that Plaintiffs’ counsel must be

 disqualified because they utilized the sequestered materials both in drafting the Amended

 Complaint and in relation to the underlying state court litigation. In particular, Defendant asserts

 that Plaintiffs utilized the information contained within PETERSON0365 – the only document in

 the sequestered materials containing a date of entry of February 4, 2016 – to draft the allegations

 in paragraph 157 of the Amended Complaint. According to Defendant, there could be no other

 source for the allegation in paragraph 157.

        In response, Plaintiffs repeatedly denied using the sequestered materials in any manner

 whatsoever, going so far as to assert that: “[Defendant] makes the specious allegation that

 Plaintiffs’ . . . used the document in its Amended Complaint. It did not.” Doc. 78 at 5. Plaintiffs

 once again asserted that they sequestered the inadvertently disclosed unredacted Loan Activity

 Notes and “never disseminated the information” therein to counsel in the underlying foreclosure

 action. Id. at 6.   In addition, Plaintiffs, for the first time in this litigation, sought to challenge

 Defendant’s privilege log and Defendant’s claims to privilege concerning the sequestered




                                                 -8-
Case 6:18-cv-00084-GAP-DCI Document 100 Filed 01/24/19 Page 9 of 20 PageID 1334



 materials – the exact issues raised in Defendant’s Motion for Protective Order to which Plaintiffs

 failed to respond.

        On November 14, 2018, the Court held a hearing on the Motion.              Plaintiffs were

 represented at the hearing by Mr. Card and Mr. Shaw, but Mr. Newhart failed to appear at the

 hearing.2 Doc. 87. Most relevant to the Court’s consideration of the Motion, Defendant admitted

 into evidence an email from Defendant’s outside counsel to Defendant that acted as a cover letter

 for a spreadsheet that contained “monthly case status reports for the cases” that outside counsel

 were handling for Defendant in Florida and several other states. Doc. 88-7. This is the email

 referenced by Ms. Greggerson in her affidavit, and the attachment to this email was submitted for

 in camera review, without objection, as was PETERSON0365. That attachment contains the text

 entry that was placed in the Loan Activity Notes, inadvertently disclosed to Plaintiffs as

 PETERSON0365, allegedly sequestered, and then utilized in drafting paragraph 157 of the

 Amended Complaint.

        At the hearing, Plaintiffs’ counsel admitted to using the information in PETERSON0365

 in paragraph 157 of the Amended Complaint – a fact vehemently denied in their written response.

 In fact, when asked directly for the basis of the allegations contained in paragraph 157, Mr. Card

 told the Court that, “it absolutely comes from Peterson 365” and that it would be a

 “misrepresentation” to deny that fact. Doc. 94-3 at 47, 49; see id. at 51 (Mr. Card: “That's where

 the information came from, Your Honor, was a review of 365.”). Without even a pretense of a



 2
   Despite the purpose of the hearing (to disqualify counsel due to alleged misconduct), Mr.
 Newhart’s central role in the alleged misconduct, and the fact that Mr. Newhart had attended every
 prior hearing in this case, Mr. Newhart chose not to attend the hearing. Mr. Newhart had ample
 notice of the hearing and never sought to continue the hearing. On the other hand, the hearing was
 continued once upon an unopposed request of Defendant. At the hearing, Mr. Card represented
 that Mr. Newhart had pre-arranged, annual travel to New York but did not otherwise explain why
 Mr. Newhart failed to attend the hearing or seek to continue the hearing.



                                               -9-
Case 6:18-cv-00084-GAP-DCI Document 100 Filed 01/24/19 Page 10 of 20 PageID 1335



  denial that Plaintiffs used the sequestered materials in drafting the Amended Complaint at a time

  when the materials were sequestered and, thus, with no other argument to make that would

  potentially prevent disqualification, Plaintiffs repeatedly argued that PETERSON0365 was not

  privileged. Incredibly, because the Court did not make a privilege finding when it ordered the

  sequestered materials destroyed, Plaintiffs’ counsel seemingly felt they could use the materials:

  “But because the order did say specifically that Your Honor did not determine privilege, we felt

  that we were in an okay position to proceed forward.”3 Doc. 94-3 at 45. Plaintiffs’ counsel also

  admitted that they failed to respond to the Motion for Protective Order due to a calendaring error

  but did not otherwise explain why they failed to seek reconsideration of the Court’s order or seek

  leave to file a belated response. Doc. 94-3 at 44. Further, Mr. Shaw sought to distance himself

  from Mr. Newhart and Mr. Card of CLO, arguing as follows: “I did review the complaint as it

  was filed. I did make edits and help draft. But as to any information pertaining to the unredacted

  documents, I've not seen, used, or understand what is in those entries . . . .” Doc. 94-3 at 42; see

  id. at 53-54 (Mr. Shaw denied that his law firm ever received the sequestered materials), 76 (Mr.

  Card confirmed that neither Mr. Shaw nor Mr. Wooten reviewed the sequestered materials).

  Indeed, Mr. Shaw argued that, “even though sequestered information was used in a complaint

  while pending a determination of privilege, we believe that perhaps disqualification of all counsel

  is not the proper remedy.” Doc. 94-3 at 62; see id. at 58-59 (Mr. Shaw requested that the Court

  not disqualify all three law firms when the focus appeared to be on Mr. Newhart), 65 (Mr. Shaw

  expressed his “hopes that in the event a counsel is disqualified, my firm can stay on.”). Finally,

  Plaintiffs denied providing the sequestered materials to counsel in the underlying foreclosure



  3
    This argument is not only substantively flawed but also based on an apparent misunderstanding
  of the timeline: the sequestered materials were used prior to the order that they be destroyed, and
  at a time when they were unequivocally sequestered.



                                                 - 10 -
Case 6:18-cv-00084-GAP-DCI Document 100 Filed 01/24/19 Page 11 of 20 PageID 1336



  action; according to Mr. Card, “The information was absolutely not used in the state court case,

  just to make that clear.” Doc. 94-3 at 61. But Mr. Card’s denials that he communicated

  information about the sequestered materials to counsel in the underlying state court foreclosure

  action must be squared with the fact that both Mr. Newhart and Mr. Card filed a notice of

  appearance in the state court foreclosure action on September 11, 2018 – thus infecting those

  proceedings with their knowledge of the sequestered materials flowing from this case. Doc. 88-2

  (while the notice specifically identifies Mr. Newhart, both Mr. Card and Mr. Newhart filed the

  notice).

          Following the hearing, on December 7, 2018, Defendant filed an authorized reply, in which

  Defendant asserted that Plaintiffs’ counsel in the underlying state court foreclosure litigation had

  filed a motion to compel documents from Defendant that are directly at issue in this federal case –

  including the sequestered materials. Doc. 94. Thus, according to Defendant, the informational

  advantage obtained by Mr. Card and Mr. Newhart is having real consequences for Defendant not

  only in this action, but also the state court foreclosure action.

          On December 18, 2018, Plaintiffs filed an authorized sur-reply. Doc. 97. In the sur-reply,

  Plaintiffs solely argue that the sequestered materials, and PETERSON0365 in particular, are not

  privileged. According to Plaintiffs, “every court to address the issue requires the party withholding

  information under a claim of privilege to make a prima facie showing that the privilege applies.”

  Id. at 2.

          III.   Discussion

                 a. Legal Standard

          A court in this District recently and succinctly summarized the law in this area in a case

  cited to and relied upon by both parties:




                                                   - 11 -
Case 6:18-cv-00084-GAP-DCI Document 100 Filed 01/24/19 Page 12 of 20 PageID 1337



       Under Florida law:

              [t]he receipt of an inadvertent disclosure warrants disqualification
              when the movant establishes that: (1) the inadvertently disclosed
              information is protected, either by privilege or confidentiality; and
              (2) there is a “possibility” that the receiving party has obtained an
              “unfair” “informational advantage” as a result of the inadvertent
              disclosure. These two elements are, of course, interrelated, because
              only the inadvertent disclosure of privileged or confidential
              information can yield an “unfair” “informational advantage.”
              However, the fact that the inadvertently disclosed information is
              privileged or confidential, standing alone, does not automatically
              warrant disqualification.

       Moriber v. Dreiling, 95 So. 3d 449, 454 (Fla. 3d Dist. Ct. App. 2012) (citing Atlas
       Air, Inc. v. Greenberg Traurig, P.A., 997 So. 2d 1117, 1118 (Fla. 3d Dist. Ct. App.
       2008) and Abamar Hous. & Dev., Inc. v. Lisa Daly Lady Décor, Inc., 724 So. 2d
       572, 573–74 & n. 4 (Fla. 3d Dist. Ct. App. 1998) (“Abamar II”) ). Nonetheless, the
       party seeking disqualification does not need to establish specific prejudice in order
       to justify disqualification. Abamar II, 724 So. 2d at 573 (citing Junger Util. &
       Paving Co., Inc. v. Myers, 578 So. 2d 1117, 1119 (Fla. 1st Dist. Ct. App. 1989),
       and Zarco Supply Co. v. Bonnell, 658 So. 2d 151, 154 (Fla. 1st Dist. Ct. App.
       1995)).

       To determine whether receiving counsel possibly gained an unfair informational
       advantage, courts look at the content of the inadvertent disclosure and the actions
       taken by the receiving lawyers upon their receipt of the inadvertent disclosure.
       Moriber, 95 So. 3d at 454 (citing Atlas Air, Inc., 997 So. 2d at 1118). Courts reason
       that “it would be impossible to determine whether there is a possibility that the
       receiving attorneys obtained an unfair informational advantage without knowing
       how and to what extent they reviewed, copied, or disseminated the inadvertent
       disclosure.” Id. (citing Atlas Air, Inc., 997 So. 2d at 118–19). Additionally, courts
       note that “the actions of the receiving attorneys shed light on whether any
       informational advantage was obtained ‘unfairly.’” Id. at 455 (quoting Abamar II,
       724 So. 2d at 574 n. 4, and Morse v. Clark, 890 So. 2d 496, 497 (Fla. 5th Dist. Ct.
       App. 2004) ).

       An attorney who promptly notifies the producing party of the inadvertent disclosure
       of privileged and protected documents and immediately returns the inadvertently
       produced documents without exercising any unfair advantage will not be subject to
       disqualification. Id. (citing Rule 4–4.4(b) of the Rules Regulating the Florida Bar).
       Expanding this rationale to federal procedure, if an attorney complies with Federal
       Rule of Civil Procedure 26(b)(5)(B) without exercising any unfair advantage,
       disqualification would also not be appropriate.




                                              - 12 -
Case 6:18-cv-00084-GAP-DCI Document 100 Filed 01/24/19 Page 13 of 20 PageID 1338



         “The party moving for disqualification of counsel bears the burden of proving
         grounds for disqualification.” Bedoya, 861 F. Supp. 2d at 1350 (quoting Armor
         Screen Corp. v. Storm Catcher, Inc., 709 F. Supp. 2d 1309, 1310 (S.D. Fla. 2010)).
         Because a party is presumptively entitled to counsel of its choice, disqualification
         should be ordered only for compelling reasons. Id.

  Walker v. GEICO Indem. Co., No. 6:15-CV-1002-ORL-41KRS, 2016 WL 11234453, at *2–3

  (M.D. Fla. Sept. 13, 2016), report and recommendation adopted, 2017 WL 1174234 (M.D. Fla.

  Mar. 30, 2017).

         In Walker, the parties conferred and agreed that the moving party had “made a prima facie

  showing that the documents listed on the Final Privilege Log are privileged or protected, as

  claimed.” Id. at *6. Thus, the magistrate judge considered whether disqualification was required

  and found that it was. In so finding, the court expressed concern that “[p]recluding use of the

  privileged and protected information cannot, however, erase it from the minds of counsel for [the

  defendant] or prevent [the defendant] from making strategic decisions in this case based on its

  knowledge of that information.” Id. at *7. The defendant in Walker objected to that finding, and

  in rejecting that objection, the district court found that the moving party had “established a

  sufficient possibility that the [law firm who received the inadvertent disclosure] obtained an unfair

  informational advantage by reviewing the privileged or protected information . . . and therefore,

  the [law firm] must be disqualified.” Walker v. GEICO Indem. Co., No. 6:15-CV-1002-ORL-

  41KRS, 2017 WL 1174234, at *11 (M.D. Fla. Mar. 30, 2017).

                 b. The Inadvertently Disclosed Information is Protected

         Here, the primary argument by Plaintiffs in seeking to avoid disqualification is that the

  sequestered materials are not privileged. As an initial matter, the undersigned finds that such an

  argument is waived. Plaintiffs had an opportunity to litigate this issue in response to the Motion

  for Protective Order, but Plaintiffs failed to do so. They should not now have a second bite at the




                                                 - 13 -
Case 6:18-cv-00084-GAP-DCI Document 100 Filed 01/24/19 Page 14 of 20 PageID 1339



  apple. While the Court did not find it necessary to make a finding that the sequestered materials

  were privileged when it ordered them destroyed (exactly because the Court ordered those materials

  destroyed), Plaintiffs’ lack of opposition to Defendant’s claims of privilege over the exact same

  materials at an earlier stage of this litigation should bind Plaintiffs, and they should not be allowed

  to re-litigate the issue now that they face disqualification due to a clear transgression of the Rules

  governing this Court. What is most perplexing is that early on Mr. Newhart was fully cognizant

  of this issue and his corresponding responsibilities – he immediately recognized the inadvertent

  disclosure of privileged communications, reached out to Defendant and assured Defendant that the

  materials would be sequestered pending a judicial determination of privilege, and then even filed

  a motion (the Motion to Seal) seeking an appropriate in camera determination. But then,

  inexplicably, while the issue was pending before the Court, Plaintiffs’ counsel chose to use the

  sequestered materials in drafting and filing the Amended Complaint. And then, when Defendant

  called out Plaintiffs for what they did (by filing the Motion), Plaintiffs denied their wrongdoing

  (in their response). Only when standing before the Court did Plaintiffs’ counsel – with Mr.

  Newhart absent – admit what happened. The undersigned is hard-pressed to imagine a more clear-

  cut violation of Rule 26(b)(5)(B).

         Regardless, the undersigned will also, as an alternative basis supporting this Report and

  Recommendation, address Defendant’s claim of privilege over the sequestered materials. As

  Plaintiffs concede, the issue before the Court is whether Defendant has established a prima facie

  case that privilege applies. Keeping that standard in mind, the undersigned finds that Defendant

  has met its burden and established a prima facie case that privilege applies to the sequestered

  materials. Specifically, it appears that the inadvertently unredacted information contained within

  the sequestered materials, and in particular PETERSON0365, are the communications between




                                                  - 14 -
Case 6:18-cv-00084-GAP-DCI Document 100 Filed 01/24/19 Page 15 of 20 PageID 1340



  Defendant and its outside counsel concerning pending litigation. As is not unusual, Defendant’s

  outside counsel authored an email to Defendant that contained an attachment giving Defendant an

  update on all pending cases in a particular region that outside counsel was handling for Defendant

  at the time. This is established not only through the email itself (admitted into evidence at the

  hearing) but also in Ms. Greggerson’s affidavit and the attachment that the undersigned considered

  in camera. It then appears that – at least as to Plaintiffs’ loan – outside counsel’s updates were

  copied by an employee of Defendant into the Loan Activity Notes associated with Plaintiffs’ loan

  in Defendant’s database system. That system was accessible only by certain of Defendant’s

  employees, an access control implemented through user IDs.

         Plaintiffs truly take issue with only one aspect of Defendant’s record-keeping system in

  asserting that the sequestered materials lack privilege:4 Plaintiffs assert that Defendant failed to

  establish that the otherwise privileged information within the Loan Activity Notes did not lose its

  privilege because it was too widely disseminated within Defendant’s corporate structure.5 In other

  words, Plaintiffs asserted that because 310 of Defendant’s employees had access to the Loan

  Activity Notes (including approximately 20 employees who Defendant could not identify because

  the user ID had been deleted), Defendant had not established that the Loan Activity Notes could




  4
   Plaintiffs other arguments, such as the application of the crime-fraud exception, wholly lack merit
  and do not warrant any further discussion.
  5
    Because this argument was raised for the first time in response to the Motion and because
  Defendant (justifiably, in the opinion of the undersigned) took the position that Plaintiffs waived
  their opportunity to litigate the privilege of the sequestered documents when they failed to respond
  to the Motion for Protective Order, the undersigned stated at the hearing that if the undersigned
  recommended denying the Motion on the basis that Defendant had failed to establish privilege,
  that the recommendation would be that the denial be without prejudice.




                                                 - 15 -
Case 6:18-cv-00084-GAP-DCI Document 100 Filed 01/24/19 Page 16 of 20 PageID 1341



  contain any privilege.6 In support, Plaintiffs cited to S. Bell Tel. & Tel. Co. v. Deason, 632 So. 2d

  1377, 1387 (Fla. 1994) (Southern Bell), which identified “the following criteria to judge whether

  a corporation’s communications are protected by the attorney-client privilege:”

            (1) the communication would not have been made but for the contemplation of
                legal services;

            (2) the employee making the communication did so at the direction of his or her
                corporate superior;

            (3) the superior made the request of the employee as part of the corporation's effort
                to secure legal advice or services;

            (4) the content of the communication relates to the legal services being rendered,
                and the subject matter of the communication is within the scope of the
                employee's duties;

            (5) the communication is not disseminated beyond those persons who, because of
                the corporate structure, need to know its contents.

  Id. at 1383.

            While Plaintiffs’ argument has some superficial merit, it does nothing to undercut the fact

  that Defendant met its prima facie burden based on the record before the Court. Indeed, the best

  Plaintiffs do on this issue is to raise conclusory assertions that, in sum, the dissemination must be

  too wide if 310 people can access the database.            But it seems beyond question that the

  communications at issue began as confidential attorney-client communications sent form outside

  counsel to Defendant, about pending litigation, and for the purpose of Defendant obtaining legal

  advice.     Those communications were then placed within Defendant’s Loan Activity Notes

  database, a system accessible only to certain of Defendant’s employees who were granted access

  via their user IDs. It appears from Ms. Greggerson’s affidavit that the maintenance of the Loan




  6
    Plaintiffs admitted into evidence at the hearing Defendant’s responses to an interrogatory
  admitting as much. See Doc. 89-1 at 1.



                                                   - 16 -
Case 6:18-cv-00084-GAP-DCI Document 100 Filed 01/24/19 Page 17 of 20 PageID 1342



  Activity Notes was a regular part of Defendant’s efforts to litigate the many actions in which it

  was involved throughout the country. Thus, the fact that 310 of Defendant’s employees had

  authorized access to that system, standing alone, does not upend the prima facie case that

  Defendant has established; especially where, as here, Defendant is a large financial institution that,

  due to its corporate structure, may have many employees spread throughout the country who need

  to know the status of the litigation or contents of the communications at issue. Further, as is

  apparent from Defendant’s answer to the interrogatory, the 310 persons identified may include

  former employees who no longer have access to the database, so the actual number of employees

  having access at any one time may be significantly lower.

         Finally, the undersigned has conducted an in camera review of both PETERSON0365 and

  the attachment to the email from outside counsel to Defendant that is the genesis of

  PETERSON0365. The information within PETERSON0365 is a word-for-word copy of the

  communication from outside counsel in the attachment to the email. Based on the undersigned’s

  in camera review, the redacted portion of PETERSON0365 should be protected by both the

  attorney-client and work-product privileges. And this should be no surprise to Plaintiffs, who

  rightfully and immediately recognized this information as being subject to privilege and contacting

  Defendant’s counsel within days of the inadvertent disclosure.

                 c. There is a Possibility that the Receiving Party Obtained an Unfair Advantage

         Having found that Plaintiffs waived their right to challenge Defendant’s assertion of

  privilege and, in the alternative, that Defendant’s met their burden to establish privilege, the

  undersigned turns to whether there is a possibility that Plaintiffs obtained an unfair advantage. In

  considering this issue, one court reasoned as follows:

         While recognizing that disqualification of a party’s chosen counsel is an
         extraordinary remedy and should be resorted to sparingly, we believe the prudent




                                                  - 17 -
Case 6:18-cv-00084-GAP-DCI Document 100 Filed 01/24/19 Page 18 of 20 PageID 1343



         course in this case is to disqualify counsel. Like so many other ethical
         considerations in the practice of law, perceptions are of the utmost importance.
         Thus, how much of an advantage, if any, one party may gain over another we cannot
         measure. However, the possibility that such an advantage did accrue warrants
         resort to this drastic remedy for the sake of the appearance of justice, if not justice
         itself, and the public’s interest in the integrity of the judicial process.

  Abamar II, 724 So. 2d at 573–74 (quoting Gen. Accident Ins. Co. v. Borg–Warner Acceptance

  Corp., 483 So. 2d 505, 506 (Fla. 4th Dist. Ct. App. 1986)). Here, there is not simply a possibility

  of an unfair informational advantage, that advantage was acted upon. Indeed, it is established that

  Plaintiffs used the sequestered materials to obtain an advantage by including the information from

  those materials in filing their Amended Complaint. Further, by placing some of the privileged

  information into the public sphere,7 they have caused lasting harm to Defendant. Thus, the

  undersigned finds that no lesser sanction than disqualification would suffice. 8

         A remaining issue is whether all counsel should be disqualified or only certain counsel.

  The undersigned recommends that counsel from CLO (Mr. Newhart and Mr. Card) and Mr.

  Wooten (who is admitted pro hac vice with Mr. Newhart as local counsel) should be disqualified.

  The attorneys from CLO appear to have reviewed and used the sequestered information to gain an

  advantage in this case, and Mr. Wooten is admitted in this District under their supervision. As to

  Mr. Shaw, he has repeatedly assured the Court that he has not reviewed the sequestered materials




  7
    While the information placed in the public sphere is harmful and resulted in an unfair advantage,
  the sequestered materials, and PETERSON0365 in particular, contain additional, privileged
  information that could be used to gain a further, unfair informational advantage. Thus,
  disqualification of counsel is necessary to avoid other harms that have not yet occurred.
  8
    While it also appears that the privileged information contained within the sequestered materials
  may have made its way into the underlying state court litigation – whether through communication
  to some other person or simply through the involvement of Mr. Card and Mr. Newhart in that
  litigation – the undersigned is not making any recommendations concerning that issue at this time
  as the record simply does not support the Court taking further action as to that portion of
  Defendant’s allegations.



                                                 - 18 -
Case 6:18-cv-00084-GAP-DCI Document 100 Filed 01/24/19 Page 19 of 20 PageID 1344



  and he, like any other attorney who would come into this case on behalf of Plaintiffs, has been

  exposed to only portions of those materials through the public filings in this litigation.

  Accordingly, it is recommended that Mr. Shaw be permitted to remain as counsel of record in this

  case, a result which will also lessen the burden upon Plaintiffs caused by the action of their counsel.

         Finally, in conjunction with disqualification, the undersigned respectfully recommends that

  Mr. Newhart and Mr. Card bear the cost of the litigation surrounding their disqualification. The

  parties should be directed to confer and, if the parties cannot determine the appropriate amount,

  Defendant should be directed to file a motion to quantify. This sanction should be imposed

  pursuant to the Court’s inherent authority and is based upon counsel’s conduct, which is

  tantamount to bad faith; a finding predicated upon counsel’s use of the sequestered materials

  despite the representations counsel made to the Court and opposing counsel, as well as the

  dissonance between the written response to the Motion (denying the use of the sequestered

  materials) and what Mr. Card admitted at the hearing.9

         IV.     Conclusion

         Accordingly, it is respectfully RECOMMENDED that:

         1. The Motion (Doc. 76) be GRANTED in part such that:

                 a. attorneys Darren Newhart, J. Dennis Card, Jr., and Nicholas Heath Wooten be

                     disqualified as counsel in this case;

                 b. paragraph 157 be stricken from the Amended Complaint; and

                 c. attorneys Darren Newhart and J. Dennis Card, Jr. bear the cost incurred by

                     Defendant of the litigation surrounding their disqualification;



  9
    The recommendation to disqualify counsel is also based upon and supported by the Court’s
  inherent authority to sanction the parties and counsel and to regulate the conduct of counsel who
  appear before the Court.



                                                  - 19 -
Case 6:18-cv-00084-GAP-DCI Document 100 Filed 01/24/19 Page 20 of 20 PageID 1345



         2. The Motion (Doc. 76) be DENIED in all other respects.

                                     NOTICE TO PARTIES

         A party has fourteen days from this date to file written objections to the Report and

  Recommendation’s factual findings and legal conclusions. A party’s failure to file written

  objections waives that party’s right to challenge on appeal any unobjected-to factual finding or

  legal conclusion the district judge adopts from the Report and Recommendation. See 11th Cir. R.

  3-1.

         Recommended in Orlando, Florida on January 24, 2019.



   




  Copies furnished to:

  Presiding District Judge
  Counsel of Record
  Courtroom Deputy




                                               - 20 -
